ORDER

PER CURIAM.
Father appeals from the trial court’s judgment in this dissolution of marriage case which awarded physical and legal custody of R.L.G., the parties’ minor child, to mother. We affirm. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence; no error of law appears. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).